Citation Nr: 0521859	
Decision Date: 08/11/05    Archive Date: 08/19/05

DOCKET NO.  98-14 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland



THE ISSUE

Entitlement to an evaluation in excess of 50 percent for the 
service-connected major depression.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Kedem, Counsel



INTRODUCTION

The veteran had active duty service from November 1974 to 
October 1977.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 1997 rating decision of the RO.  

In January 2003, the RO remanded this matter for further 
development of the evidence by the RO.  


FINDING OF FACT

The service-connected major depression is not shown be 
manifested by occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood or inability to 
establish and maintain effective relationships.  


CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 50 
percent for the service-connected major depression have not 
been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 
C.F.R. §§ 4.3, 4.7, 4.130 including Diagnostic Code 9434 
(2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  

VCAA provides that the Secretary of VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for benefits unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  

The Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  Id.  

VCAA also contains provisions regarding the scope of notice 
to which those seeking VA benefits are entitled.  38 U.S.C.A. 
§ 5103.  

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claim.  The Board is unaware 
of, and the veteran has not identified, any additional 
evidence, which is necessary to make an informed decision on 
this issue.  Thus, the Board believes that all relevant 
evidence that is available has been obtained.  

The veteran and his representative, moreover, have been 
accorded ample opportunity to present evidence and argument 
on his behalf, and the Board notes that the veteran elected 
to forego his right to a hearing.  

The Board observes that the veteran in March 2005 indicated 
that he had further evidence to submit.  The RO sent him a 
letter in April 2005 asking in essence that the veteran 
either submit the evidence or provide details sufficient for 
the RO to make efforts to secure the evidence.  

However, as of this date, the veteran has not responded to 
the request, and the Board presumes that there is no further 
evidence pertinent to the claim that has not been received.  

Further, by the April 1998 Statement of the Case; the April 
1999, March 2002 and January 2005 Supplemental Statements of 
the Case; and the May 2003, February 2004 and April 2005 
letters, the veteran and his representative have been 
notified of the evidence needed to establish the benefit 
sought.  He has been advised via the letters and the January 
2005 Supplemental Statement of the Case regarding his and 
VA's respective responsibilities as to obtaining that 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The RO has obtained specified evidence, and the veteran has 
been afforded VA psychiatric examinations in furtherance of 
his claim.  

Consequently, the Board concludes that VA's statutory duties 
to provide notice and assistance to the veteran have been 
satisfied.  

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).  

VA has satisfied, as far as practicably possible, the notice, 
assistance, and other requirements of VCAA, and any further 
action would only serve to burden VA with no foreseeable 
benefits flowing to the veteran.  


Factual Background 

By an October 1995 rating decision, the RO granted service 
connection for major depression and assigned a 50 percent 
evaluation therefor.  

On November 1997 VA psychiatric examination, the veteran 
complained of having depression, crying spells and suicidal 
ideation.  He asserted that he was unable to work and blamed 
this fact on improper knee surgery.  

The examiner observed no impairment of thought process, 
delusions or hallucinations.  There was no inappropriate 
behavior.  His hygiene was good, and the veteran was oriented 
with no memory loss.  There were no obsessive or ritualistic 
behaviors.  His speech was normal, and there was no 
impairment in impulse control.  

The examiner noted that the veteran was severely depressed, 
could not sleep, had no energy, and felt hopeless about the 
future.  The examiner diagnosed major depression and assigned 
a Global Assessment of Function (GAF) score of 30.  

On an October 1998 VA psychiatric examination, the veteran 
indicated that he had been "clean and sober" for nine 
months.  He stated that he was unable to work, but was taking 
business classes.  He claimed intermittent and early morning 
awakening.  His energy levels were low due to physical 
disabilities causing mobility problems.  His concentration 
was poor, but his appetite was unchanged.  

The examiner noted no impairment in thought process or 
communication, delusions, hallucinations, or inappropriate 
behavior.  There were no suicidal or homicidal thoughts.  He 
maintained personal hygiene and performed the activities of 
daily living.  

The veteran was oriented in all spheres.  He had no memory 
loss, compulsions, obsessions, abnormal speech, impaired 
impulse control, or panic attacks.  His mood was depressed.  
The examiner diagnosed major depression as well as alcohol 
and cocaine abuse in remission and assessed a GAF score of 
60.  

On February 2000 VA psychiatric examination report, the 
examiner noted a history of daily marijuana and alcohol use, 
as well as cocaine use on a weekly basis.  The veteran had 
been abstinent for two years.  There was no history of 
suicide attempts, homicidal ideation or psychiatric 
hospitalizations.  Past psychotropic medication included 
trazodone and Doxepin.  

On mental status examination, the veteran was "engageable" 
and displayed good eye contact.  There was no psychomotor 
retardation or agitation.  His affect was full and 
appropriate.  As to thought process, there were no psychotic 
features or violent outbursts, and thought was goal directed.  
His speech was of regular rate and rhythm.  

The veteran was oriented in all spheres and was able to 
perform the activities of daily living.  The veteran reported 
only a few hours of sleep a night with naps during the day.  

The examiner diagnosed depression, not otherwise specified 
and opined that the veteran was not unemployable secondary to 
depression.  This opinion was based on the veteran's school 
attendance and the good marks achieved.  

The veteran's depression was mild in nature.  As well, the 
examiner noted that insomnia resulted from pain, which was 
also the cause of some lack of concentration.  A GAF score of 
65 was assessed.  

On an October 2000 VA neurologic examination, the veteran 
reported having insomnia secondary to orthopedic problems and 
impaired concentration in the mathematics course he was 
pursuing.  He was performing well in a computer class in 
which he earned a B.  

The veteran was working on a degree and was four courses shy 
of graduation.  The examiner indicated that a review of the 
claims file revealed a history of major depression.  The 
examiner asserted that individuals who were unable to work 
due to major depression would not be able to function well in 
an academic setting.  

Thus, the veteran's depression, according to the examiner, 
would not be an impediment to good performance in a work 
environment, and any unemployment would not be secondary to 
the veteran's service-connected depression.  

On April 2003 VA psychiatric examination, the veteran denied 
having suicidal ideation or psychiatric hospitalizations.  He 
stated that he was able to perform the activities of daily 
living.  

Objectively, the veteran's speech was spontaneous and normal.  
There was no evidence of disorganized thought process.  No 
obsessive or ritualistic behaviors were observed.  The 
veteran stated that he was depressed, but the examiner 
assessed only moderate depression.  

The veteran was friendly, and rapport was easily established.  
Grooming and hygiene were within normal limits.  Cognitive 
functions were within normal limits.  Insight and judgment 
were adequate.  The examiner diagnosed recurrent major 
depression of moderate severity and assessed a GAF score of 
68.  

The examiner noted that the veteran continued to work on a 
full-time basis at a department store.  He could perform the 
activities of daily living, and there was no discernible 
reason for which the veteran would be precluded from engaging 
in gainful employment.  

A March 2004 VA progress note reflected that the veteran 
rated his depression as an eight on a scale of one to ten.  
He was anxious due to his upcoming knee arthroplasty.  He 
denied suicidal ideation and homicidal ideation as well as 
hallucinations, and there was no evidence of psychosis.  His 
appetite was good, and his sleep was erratic.  The veteran 
was taking psychotropic medication.  


Law and Regulations 

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2004).  Separate rating codes identify the 
various disabilities.  Id.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable based upon the assertions and issues raised in the 
record and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The governing regulations include 38 C.F.R. §§ 4.1, 4.2 
(2004), which require the evaluation of the complete medical 
history of the veteran's condition.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Under 38 C.F.R. § 4.130, Diagnostic Code 9434, major 
depression is rated as follows:

100 percent: Total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions of hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.  

70 percent: Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near- continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence) spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  

50 percent: Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.  

Although the appellant may testify as to symptoms he 
perceives to be 

The GAF is a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health illness."  See Richard v. Brown, 9 Vet. 
App. 266, 267 (1996).  

A GAF score from 21 to 30 is indicative of behavior which is 
considerably influenced by delusions or hallucinations or 
serious impairment in communication or judgment or inability 
to function in almost all areas.  See Carpenter v. Brown, 8 
Vet. App. 240, 242 (1995).

A GAF of 51 to 60 reflects moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  See Id.

A GAF score ranging between 61 and 70 reflects some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  See Id.

Although the appellant may testify as to symptoms he 
perceives to be manifestations of disability, the question of 
whether a chronic disability is currently present is one 
which requires skill in diagnosis, and questions involving 
diagnostic skills must be made by medical experts.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).



Analysis

Upon review of the record, the Board concludes that an 
evaluation higher than the currently assigned 50 percent for 
the service-connected major depression is not warranted in 
this case.  

The veteran's thinking, speech and judgment have not been 
found to be impaired.  Obsessive of rituals are not present, 
and the veteran is able to control impulses.  He has 
consistently been found to be able to perform the activities 
of daily living and is currently employed.  

Although suicidal thoughts were present at one time, the 
veteran has denied suicidal ideation in recent years, and 
there have been no psychiatric hospitalizations.  
Furthermore, personal hygiene has consistently been noted as 
good.  Insomnia has been attributed to physical pain.  

The Board observes, moreover, that the veteran has been able 
to pursue an academic degree successfully.  Finally, over the 
past five years, his GAF score has been assessed as being 
from between 61 and 70, indicative of mild symptoms.  

The foregoing reflects that the veteran is not suffering from 
symptoms of such severity as to warrant a 70 percent 
evaluation or higher.  

A 70 percent evaluation necessitates such manifestations as 
obsessive rituals, suicidal ideation, near-continuous panic, 
abnormal speech, an impaired ability to function 
independently, diminished impulse control, spatial 
disorientation, and neglect of personal appearance.  

The Board notes that these symptoms had been shown to be 
present, and the veteran is now able to maintain employment 
at a department store.  A level of disablement consistent 
with total occupational or social inadaptability cannot be 
found given these facts.  

Thus, the veteran is not shown to be suffering from more than 
a disability picture manifested by occupational and social 
impairment with reduced reliability and productivity or 
difficulty in establishing effective work and social 
relationships due to his service-connected major depression.  
38 C.F.R. § 4.130, Diagnostic Code 9434.  

Accordingly, based on its review of the evidence of record, 
the Board finds that an increased rating is not for 
application.  



ORDER

An increased rating in excess of 50 percent for the service-
connected major depression is denied.  



	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


